05/06/2021



                                                                                       Case Number: DA 21-0045




                               CASE NO.DA-21-0045

          IN THE SUPREME COURT OF THE STATE OF MONTANA


KEVIN GRANTIER and LAURI
GRANTIER,
                                                      ORDER OF DISMISSAL
      Plaintiffs and Appellants,                        WITH PREJUDICE

      -vs-

LOYAL BABB and LAVONNE BABB,

      Defendants and A      ellees.

      Pursuant to the Stipulation and Settlement Agreement entered into by the

parties, and good cause appearing, it is hereby,

      ORDERED that this action is hereby dismissed with prejudice as to all appeal

and cross-appeal issues, and that the parties shall file a stipulation of dismissal with

prejudice of all claims and cross claims, and a Satisfaction of Judgment, in the

underlying District Court action, DDV 2017-575.

      DATED this            day of                     ,2021.

                                 CLERK OF THE SUPREME COURT




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                   May 6 2021